DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections 35 USC 101
	Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1, 13 are directed toward methods.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, 10 and 19 are directed toward the abstract idea of providing an adjusted friction estimate, which comprises a mathematical concept.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Although the claim recites comparing vehicle behavior to bounding envelopes defined by the initial friction estimate.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 1, 13 are implemented on a computer and there are no further limitations or structural elements, e.g. the engine or driveline, sensors that go beyond the computer, it can clearly be seen that the abstract idea of calculating a friction estimate is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  Thus, since claims 1, 13 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2-12, 14-20 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-12, 14-20 are also rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (US 2017/0101095) in view of Offenhaeuser (US 2018/0126997), and Watanabe (US 2004/0138831)
As to claim 1 Nilsson discloses a process for vehicle control comprising: 
providing, by a vehicle,  an initial friction estimate as input to calculate bounding envelopes(Paragraph 7 “a tire to road friction estimation unit configured to selectively provide a first tire to road friction estimate during travel of the host vehicle”);
receiving, by the vehicle, the bounding envelopes as feedback, wherein the bounding envelopes are dynamically defined by the initial friction estimate(Paragraph 58 “According to some embodiments, the pre-set tire to road friction value is within the range of 0.65-0.95. A tire to road friction value within the range of 0.65-0.95 is a tire to road friction value occurring under decent road conditions, for example under road conditions without occurrence of snow or ice on the road surface.”); 
comparing actual vehicle behavior to the bounding envelopes defined by the initial friction estimate(Paragraph 18 “Optionally, the tire to road friction estimation unit is configured to provide a second tire to road friction estimate during braking of the host vehicle, and wherein the velocity control unit is configured to control the longitudinal velocity of the host vehicle on the basis of at least the second tire to road friction estimate when the second tire to road friction estimate is available. During braking, a more reliable tire to road friction estimate can be provided than during un-braked travel of the host vehicle. Therefore, the second tire to road friction estimate will be more reliable than the first tire to road friction estimate meaning that in most situations, the second tire to road friction estimate will be closer to an actual tire to road friction value than the first tire to road friction estimate”); 
providing, by the vehicle,  the adjusted friction estimate as feedback to recalculate the bounding envelopes(Paragraph 18” During braking, a more reliable tire to road friction estimate can be provided than during un-braked travel of the host vehicle. Therefore, the second tire to road friction estimate will be more reliable than the first tire to road friction estimate meaning that in most situations, the second tire to road friction estimate will be closer to an actual tire to road friction value than the first tire to road friction estimate”); and 
initiating, by the vehicle, a vehicle control and/or stabilization action based on the adjusted friction estimate and the recalculated bounding envelope (Paragraph 18 “Accordingly, since the velocity control unit is configured to control the longitudinal velocity of the host vehicle on the basis of at least the second tire to road friction estimate when the second tire to road friction estimate is available, safety of driving is further improved.”).
Nilsson does not explicitly disclose in response to determining a mismatch between the actual vehicle behavior and the boundary envelopes, adjusting the friction estimate based on the bounding envelopes received as feedback(Paragraph 18 “Optionally, the tire to road friction estimation unit is configured to provide a second tire to road friction estimate during braking of the host vehicle, and wherein the velocity control unit is configured to control the longitudinal velocity of the host vehicle on the basis of at least the second tire to road friction estimate when the second tire to road friction estimate is available. During braking, a more reliable tire to road friction estimate can be provided than during un-braked travel of the host vehicle. Therefore, the second tire to road friction estimate will be more reliable than the first tire to road friction estimate meaning that in most situations, the second tire to road friction estimate will be closer to an actual tire to road friction value than the first tire to road friction estimate”)
Offenhaeuser teaches in response to determining a mismatch between the actual vehicle behavior and the boundary envelopes, adjusting the friction estimate based on the bounding envelopes received as feedback(Paragraph 9 “Preferably, it is provided that initially a valid friction coefficient range is determined from the friction coefficients. This range is in particular limited by an ascertained maximum friction coefficient and an ascertained minimum friction coefficient, the maximum friction coefficient and the minimum friction coefficient preferably being varied as a function of the further ascertained friction coefficients and/or present ambient conditions, as is described in greater detail below.”, Paragraph 15-16 “Furthermore, it is preferably provided that least one of the friction coefficient models is calibrated or corrected as a function of the valid friction coefficient. In this way, an intervention in the respective unit takes place as a function of the ascertained valid friction coefficient. As a result, a so-called online calibration may be carried out during the driving operation of the motor vehicle, which ensures that the respective friction coefficient model always operates optimally”)
	It would have been obvious to one of ordinary skill to modify Nilsson to include the teachings of determining a mismatch between the actual behavior and the boundary envelopes for the purpose of determining the coefficient friction of the road surface.
Nillson does not explicitly disclose wherein the comparing comprises evaluating operation behavior of the vehicle approaching edges of the bounding envelope.

Watanabe teaches wherein comparing comprises evaluating operation behavior of the vehicle approaching edges of the bounding envelope (Paragraph 361 “ew of this, road surface friction coefficient ranges are set in advance for a plurality of road surface states, respectively. On the basis of the road surface friction coefficient ranges corresponding to the respective road surface states and a road surface state estimated by the road surface state estimating device 200, the road surface friction coefficient selector 50A judges whether a road surface friction coefficient estimated by the road surface friction coefficient estimating device 300 falls within the road surface friction coefficient range corresponding to the road surface state estimated by the road surface state estimating device 200.”);
Wherein determining mismatch comprises determining the actual vehicle states associated with the operation behavior of the vehicle are not approaching the edges of the bounding envelope as defined (Paragraph 283-284 “Re-learning is performed when the error between the estimated friction coefficient and the true road surface friction coefficient has exceeded a certain allowable range. The correction of the .mu. judgment map in such a case can be performed by correcting the weight coefficients of the neural network by the back propagation method. (The back propagation method is described in detail on pp. 42-48 of "Pattern Recognition," Ohm-Sha Ltd.)”).
	It would have been obvious to one of ordinary skill to modify Nilsson to include the teachings of determining a mismatch between the actual behavior and the boundary envelopes for the purpose of determining the coefficient friction of the road surface.

As to claim 2 Offenhaeuser teaches a process wherein a mismatch comprises bounding envelopes associated with dynamics that continuorulsy do not reach bounds of the bounding envelope(Figure 3A-3D).
As to claim 3 Offenhaeuser teaches discloses a process wherein a mismatch comprises bounding envelopes associated with dynamics that continuously exits the bounds of the bounding envelope (Figure 3A-3D).
As to claim 4 Offenhaeuser teaches a process wherein a mismatch comprises the actual vehicle behavior near the edges of the bounding envelope not matching an expected behavior based on the friction estimate (Figure 3A-3D).
As to claim 5 Offenhaeuser teaches a process wherein the mismatch comprises reaching the bounds of the bounding envelope prior to an early threshold (Figure 3D).
As to claim 6 Offenhaeuser teaches a process wherein the mismatch comprises reaching the bounds of the bounding envelope after a late threshold (Figure 3D).
As to claim 7 Offenhaeuser teaches a process further comprising: 
in response to determining a mismatch between the actual vehicle behavior and the boundary envelopes, creating a plurality of friction bins to evaluate a plurality of friction ranges(Paragraph 10); 
assigning each of the plurality of friction ranges to a corresponding one of the plurality of friction bins(Paragraph 10); and 
selecting a friction bin from the plurality of friction bins based on the evaluation of each friction range corresponding to each friction bin, wherein the selected friction bin bounds a vehicle state response based on the bounding envelopes received as feedback(Paragraph 10, 13).
As to claim 8 Offenhaeuser teaches a process wherein the adjusted fiction estimate is adjusted based on the friction ranges of the selected friction bin(Paragraph 10, 13).
As to claim 9 Offenhaeuser teaches a process wherein providing the readjusted friction estimate as feedback to recalculate the bounding envelopes to is based on the friction ranges of the selected friction bin(Paragraph 15).
As to claim 10 Offenhaeuser teaches a process wherein the plurality of friction ranges are expected ranges of friction that the bounding envelopes are robust under(Figure 3A-3D).
As to claim 11 Nillson discloses a process wherein the plurality of friction bins are divided evenly within an operating range of friction for the vehicle (Paragraph 58).
As to claim 13 discloses a process for friction estimation, comprising: 
Providing, by a vehicle, an initial friction estimate as input to calculate bounding envelopes(Paragraph 7 “a tire to road friction estimation unit configured to selectively provide a first tire to road friction estimate during travel of the host vehicle”);
Receiving, by the vehicle, the bounding envelopes as feedback, wherein the bounding envelopes are dynamically defined by the initial friction estimate(Paragraph 58 “According to some embodiments, the pre-set tire to road friction value is within the range of 0.65-0.95. A tire to road friction value within the range of 0.65-0.95 is a tire to road friction value occurring under decent road conditions, for example under road conditions without occurrence of snow or ice on the road surface.”);
Nilsson does not explicitly disclose in response to determining a mismatch between an actual vehicle behavior and the boundary envelopes, creating a plurality of friction bins to evaluate a plurality of friction ranges; 
Offenhaeuser teaches in response to determining a mismatch between an actual vehicle behavior and the boundary envelopes, creating a plurality of friction bins to evaluate a plurality of friction ranges (Paragraph 10 “Furthermore, it is preferably provided that an error-proneness of the ascertained friction coefficient is determined as a function of which of the units ascertains the respective friction coefficient, and is taken into consideration in the comparison. The different friction coefficient estimators or units have differing error-pronenesses, for example due to the input signal. By taking these into consideration, an optimal determination of one or multiple valid friction coefficients or of the valid friction coefficient range is ensured.”);
assigning, by the vehicle, each of the plurality of friction ranges to a corresponding one of the plurality of friction bins(Figure 3A-3D Ranges form 0-1); and selecting a friction bin from the plurality of friction bins based on the evaluation of each friction range corresponding to each friction bin(Paragraph 10 “Furthermore, it is preferably provided that an error-proneness of the ascertained friction coefficient is determined as a function of which of the units ascertains the respective friction coefficient, and is taken into consideration in the comparison. The different friction coefficient estimators or units have differing error-pronenesses, for example due to the input signal. By taking these into consideration, an optimal determination of one or multiple valid friction coefficients or of the valid friction coefficient range is ensured.”);, wherein the selected friction bin bounds a vehicle state response based on the bounding envelopes received as feedback(Paragraph 47 “ing an active intervention of the ESP system (unit 8), multiple friction coefficient models of driver assistance system 1 estimate the instantaneous friction coefficient on at least one of the wheels of motor vehicle 2. In a safe interpretation of the friction coefficient aggregation, the smallest of all estimated friction coefficients is determined as the valid friction coefficient to offer the highest possible safety. Since this information contains exact friction coefficient information, the range limits for the possible friction coefficients μ.sub.EST,L and μ.sub.EST,H are dispensed with and may be replaced with valid friction coefficient μ.sub.EST, which corresponds to the minimum estimated friction coefficient of all friction coefficient models, as shown in FIG. 3D.”).
	It would have been obvious to one of ordinary skill to modify Nilsson to include the teachings of determining a mismatch between the actual behavior and the boundary envelopes for the purpose of determining the coefficient friction of the road surface.
Nilsson does not explicitly disclose wherein determining mismatch comprises determining the actual vehicle states associated with the operation behavior of the vehicle are not approaching the edges of the bounding envelope as defined
Watanabe teaches wherein determining mismatch comprises determining the actual vehicle states associated with the operation behavior of the vehicle are not approaching the edges of the bounding envelope as defined (Paragraph 283-284 “Re-learning is performed when the error between the estimated friction coefficient and the true road surface friction coefficient has exceeded a certain allowable range. The correction of the .mu. judgment map in such a case can be performed by correcting the weight coefficients of the neural network by the back propagation method. (The back propagation method is described in detail on pp. 42-48 of "Pattern Recognition," Ohm-Sha Ltd.)”).
	It would have been obvious to one of ordinary skill to modify Nilsson to include the teachings of determining a mismatch between the actual behavior and the boundary envelopes for the purpose of determining the coefficient friction of the road surface.
As to claim 14 Offenhaeuser teaches a process further comprising: 
adjusting the friction estimate based on the bounding envelopes received as feedback and the friction ranges of the selected friction bin(Figure 3A-3D); 
providing the adjusted friction estimate as feedback to recalculate the bounding envelopes(Paragraph 44); and 
initiating a vehicle control and/or stabilization action based on the adjusted friction estimate, the recalculated bounding envelope, and the selected friction bin(Paragraph 45-47).
As to claim 15 Offenhaeuser teaches a process further comprising: 
running a plurality of controllers, where each of the plurality of controllers is allocated for a corresponding one of the plurality of bins not selected(Paragraph 29); and 
continuously comparing the actual vehicle behavior to bounds of the vehicle state responses corresponding to the plurality of friction bins not selected(Paragraph 37).
As to claim 16 Offenhaeuser teaches a process wherein the continually comparing for each of the plurality of friction bins not selected is run on the corresponding controller allocated for that friction bin(Paragraph 37).
As to claim 17 Offenhaeuser teaches a process further comprising: 
selecting a new friction bin either from the plurality of friction bins previously not selected or the currently selected friction bin, wherein the selected new friction bin bounds a vehicle state response based on the actual vehicle behavior over time(Paragraph 47).
As to claim 18 Offenhaeuser teaches a process further comprising: 
readjusting the fiction estimate based on the friction ranges of the selected new friction bin(Paragraph 43-47).
As to claim 19 Offenhaeuser teaches a process wherein the readjusted friction estimates corrects the estimation to approximate an actual friction value that changes over time(Paragraph 43-47).
As to claim 20 Offenhaeuser teaches a process further comprising: 
reallocating the plurality of friction bins to approximate the actual friction value(Paragraph 43-47).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (US 2017/0101095) in view of Offenhaeuser (US 2018/0126997), and Watanabe (US 2004/0138831) as applied to claim 1 above, and in further view of Chimner (US 2014/0114547)
As to claim 12 Chimner teaches a process wherein comparing the actual vehicle behavior to the bounding envelopes uses a least squares algorithm (Abstract)
It would have been obvious to one of ordinary skill to modify Nilsson to include the teachings of using a least square algorithm for the purpose of estimating the friction coefficient of the road surface.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             7/6/2022